Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Thomas Cabel appeals from the district court’s order granting his 18 U.S.C. § 3582(e)(2) (2012) motion.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Cabel, No. 1:97-cr-00173-TDS-1 (M.D.N.C. Aug. 18, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED

 Although the district court granted Cabel’s § 3582(c)(2) motion, the reduction granted by the court did not reduce Cabel’s sentence to the full extent he requested.